Exhibit 10-4



Form of 2014-2016 Performance Share Award Agreement


This Performance Share Award Agreement (the "Award Agreement") with the
Participant is granted on January 1, 2014 (the “Award Date”), and is not in lieu
of salary or any other compensation for services. The Performance Period for
this Award is January 1, 2014 through December 31, 2016. For the purposes of
this Award Agreement, the term "Company" means FirstEnergy Corp., its successors
and/or its Subsidiaries, singularly or collectively.


SECTION ONE - AWARD


As of the Award Date, in accordance with the FirstEnergy Corp. 2007 Incentive
Plan, as amended (the “Plan”) and the terms and conditions of this Award
Agreement, the Company grants to the Participant an award of Performance Shares
in an amount equal to the fixed number of shares of common stock of the Company
listed as “Awarded” on the Award Detail Page. The Performance Shares will be
placed into a Performance Share account until paid out or forfeited.


Until the Performance Period ends pursuant to the terms and conditions described
in this Award Agreement, the Performance Share account of the Participant will
be credited with an amount per each Performance Share equal to the amount per
share of any cash dividends declared by the Board with a record date on or after
the Award Date on the outstanding common stock of the Company (the “Dividend
Equivalent”). Such Dividend Equivalents will be credited in the form of an
additional number of Performance Shares (which Performance Shares, from the time
of crediting, will be deemed to be in addition to and part of the base number of
Performance Shares awarded by this Award Agreement for all purposes hereunder).
The additional number of Performance Shares will be equal to the aggregate
amount of Dividend Equivalents credited on this Award on the respective dividend
payment date divided by the average of the high and low prices per share of
common stock on the respective dividend payment date. The Performance Shares
attributable to the Dividend Equivalents will be either paid out or forfeited,
as appropriate, under the same terms and conditions that apply to the other
Performance Shares under this Award Agreement and, to the extent applicable, the
Company’s Executive Deferred Compensation Plan.


The value of the Participant’s account at the end of the three-year Performance
Period will be based on the average of the high and low prices of common stock
for the month of December 2016 and may be adjusted upward or downward based upon
the total shareholder return (“TSR”) of common stock relative to an energy
services company index during the same three-year period. If the TSR rating is
at or above the 90th percentile, the payout will be 200% of the account value.
If the TSR is at the 50th percentile, the payout will be 100% of the account
value. If the TSR is at the 40th percentile, the payout will be 50% of the
account value. Payouts for a ranking above the 40th percentile and below the
90th percentile will be interpolated. For a TSR ranking below the 40th
percentile, no payout will be made.


Subject to any election the Participant makes to defer any of the Performance
Shares, as provided below, the payout under this Award will be made between
February 15 and March 15, 2017 if the payout is on account of the completion of
the Performance Period and satisfaction of the TSR ranking, as specified above,
or, if earlier, on the payment date as specified in Section Two below (all
payment dates are referred to as “Payment Date”). The payout will be made in
cash. Notwithstanding the foregoing, if the Participant




--------------------------------------------------------------------------------




is eligible to participate in the Company’s Executive Deferred Compensation
Plan, the Participant may elect to defer the payment made with respect to the
Performance Shares to the extent permitted by the Committee in accordance with
the terms and conditions of the Company’s Executive Deferred Compensation Plan.
Any payment made with respect to any Performance Shares that are deferred under
the Company’s Executive Deferred Compensation Plan shall be paid in cash or
Shares, as applicable, pursuant to the administrative procedures, terms and
conditions of the Executive Deferred Compensation Plan. Any election to defer
shall be made in a manner as required under administrative rules established by
the Company and shall be made in a manner that complies with Section 409A of the
Internal Revenue Code (“Section 409A”).


SECTION TWO - GENERAL TERMS


Forfeiture


The Participant shall forfeit all or a portion of the Award and any rights
hereunder to receive the Award upon the occurrence of any of the following
events before the expiration of the Performance Period:
Event of Participant
Effect on Award
Further Information
Payment Form and Time
 
 
 
 
Termination due to retirement (including early retirement)
Account balance prorated based on full months of service during Performance
Period.
 
Single lump sum between February 15 and March 15, 2017.
Termination due to Disability
Account balance prorated based on full months of service during Performance
Period.
As provided under 9.5 of the Plan.
Single lump sum between February 15 and March 15, 2017.
Death
Account balance prorated based on full months of service during Performance
Period.
Payout made to beneficiary as provided under Article 15 of the Plan or by will
or by the laws of descent and distribution.
Single lump sum as soon as practicable after the Participant’s death but by the
earliest to occur of March 15 following the calendar year of death, the end of
the 90 day period commencing on the date of death or March 15, 2017.




2



--------------------------------------------------------------------------------




Event of Participant
Effect on Award
Further Information
Payment Form and Time
Termination for Cause
Award immediately forfeited.
Termination for Cause as provided under 2.7 of the Plan.
N/A
Termination in which the Participant qualifies for and receives any employer
severance benefit that may be offered, provided that the Participant executes,
submits and does not revoke an agreement to release the Company in full against
any and all claims as required by (and within the time period mandated by) the
arrangement or plan providing the employer severance benefit
Account balance prorated based on full months of service during Performance
Period.
 
Single lump sum between February 15 and March 15, 2017.
Other Termination (including resignation)
Award immediately forfeited.
 
N/A
Transfer out of an executive eligible position and employed by the Company on
December 31, 2016
Account balance prorated based on full months in an executive eligible position
during Performance Period.
If the Participant terminates prior to December 31, 2016, the Participant may
still be entitled to a prorated account balance as described above.
Single lump sum between February 15 and March 15, 2017.





Prorated awards will be calculated using the average high and low prices of
common stock for the month of December 2016 or, in the case of death, a thirty
day period ending immediately before the date of death and the most recent
quarterly TSR factor.



3



--------------------------------------------------------------------------------






Notwithstanding the foregoing, in the event the Participant is involuntarily
terminated in connection with and resulting from a Change in Control within the
two-year period following the date of the Change in Control under conditions in
which the Participant qualifies for and receives any employer severance benefit
that may be offered, including satisfaction of any requirement to execute and
submit an agreement to release the Company in full against any and all claims as
required by the arrangement or plan providing the employer severance benefit,
this Award will be fully vested and will be paid at the target amount in a
single lump sum as soon as practicable but by the earliest to occur of March 15
following the year in which such involuntary termination occurs, the end of the
90-day period commencing on the date of the involuntary termination or March 15,
2017. In the event no employer severance benefit is offered or not all of the
requirements to receive an employer severance benefit, including any requirement
to execute and submit an agreement to release the Company, are satisfied and
completed by the earliest to occur of March 15 following the year in which such
involuntary termination occurs, the end of the 90-day period commencing on the
date of the involuntary termination or March 15, 2017, this Award will be
forfeited. For purposes of this Award, the term "Change in Control" means a
change in control that satisfies both a Change in Control as defined in the Plan
for Awards granted on or after January 1, 2011 and a "change in control event"
as defined in Treasury Regulation Section 1.409A-3(i)(5) and the term
“involuntary termination” (or forms or derivations thereof) means “involuntary
separation from service” as defined in Treasury Regulation Section 1.409A-1(n).
An award upon involuntary termination in connection with and resulting from a
Change in Control within the two-year period following the date of the Change in
Control is subject to such other terms as determined by the Committee.


Recoupment
With respect to a Participant who is or has been deemed to be at any time, or
becomes, an “insider” for purposes of Section 16 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), this Award Agreement will be
administered in compliance with Section 10D of the Exchange Act, any applicable
rules or regulations promulgated by the Securities and Exchange Commission or
any national securities exchange or national securities association on which the
Shares may be traded, and subject to any Company policy adopted pursuant to such
law, rules, or regulations and may be amended to further such purpose without
the consent of the Participant.


Withholding Tax
The Company shall withhold cash or Shares, if applicable, in an amount
sufficient to satisfy all federal, state, and local taxes required by law to be
withheld in connection with the payment of cash or delivery of Shares, if
applicable, granted under this Award Agreement, but in no event shall such
amount exceed the minimum statutory withholding requirements.
Shareholder Rights


The Participant shall have no rights as a shareholder of the Company, including
voting rights, with respect to the Award.


Effect on the Employment Relationship



4



--------------------------------------------------------------------------------






This grant of Performance Shares is voluntary and made on a one-time basis and
does not constitute a commitment to make any future awards. Nothing by this
Award or in this Award Agreement guarantees employment with the Company, nor
does this Award or Award Agreement confer any special rights or privileges to
the Participant as to the terms of employment.


Adjustments


In the event of any merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock dividend, stock split, combination, distribution,
or other change in corporate structure of the Company affecting the common
stock, the Committee will adjust the number and class of securities granted
under this Award Agreement in a manner determined by the Committee, in its sole
discretion, to be appropriate to prevent dilution or enlargement of the
Performance Shares granted under this Award Agreement.


Administration


1.
This Award is governed by the laws of the State of Ohio without giving effect to
the principles of the conflicts of laws. By accepting this Award, the
Participant agrees to the exclusive jurisdiction of the courts of the United
States District Court for the Northern District of Ohio to adjudicate any and
all claims brought with respect to the Award.

2.
The administration of this Award and the Plan will be performed in accordance
with Article 3 of the Plan.

3.
All interpretations, determinations and decisions made by the Committee, the
Board, or any delegate of the Committee as to the provisions of the Plan shall
be final, conclusive, and binding on all persons and the Participant agrees to
be bound by such interpretations, determinations and decisions.

4.
The terms of this Award Agreement are governed at all times by the official text
of the Plan and in no way alter or modify the Plan.

5.
If a term is capitalized but not defined in this Award Agreement, it has the
meaning given to it in the Plan or on the Award Detail Page (which is a part of
this Award Agreement) as the context so requires.

6.
To the extent a conflict exists between the terms of this Award Agreement and
the provisions of the Plan or the Company’s Executive Deferred Compensation
Plan, the provisions of the Plan or the Company’s Executive Deferred
Compensation Plan, as applicable, shall govern.

7.
The terms and conditions of this Award Agreement may be modified by the
Committee:

(a)
in any case permitted by the terms of the Plan or this Award Agreement;

(b)
with the written consent of the Participant; or

(c)
without the consent of the Participant, if the amendment is either not
materially adverse to the interests of the Participant or is necessary or
appropriate in the view of the Committee to conform with, or to take into
account, applicable law, including either exemption from or compliance with any
applicable tax law.



409A
It is intended that this Award and the compensation and benefits hereunder be
exempt from Section 409A, and this Award shall be so construed and administered.
In the event that the Committee reasonably determines that any compensation or
benefits payable under this Award Agreement may be subject to



5



--------------------------------------------------------------------------------




taxation under Section 409A, the Committee shall have the authority to adopt,
prospectively or retroactively, such amendments to this Award Agreement or to
take any other actions it determines necessary or appropriate to (a) exempt the
compensation and benefits payable under this Award from Section 409A or (b)
comply with the requirements of Section 409A. The Committee, in its sole
discretion, shall determine to what extent, if any, this Award Agreement must be
amended, modified, or reformed. In no event, however, shall any provision of
this Award Agreement be construed to require the Company to provide any gross-up
for the tax consequences of any provisions of, or payments under, this Award and
the Company shall have no responsibility for tax consequences to Participant (or
the Participant’s beneficiary) resulting from the terms or operation of this
Award.
Notwithstanding any other provision in this Award Agreement to the contrary, if
the Award is deemed to be subject to the requirements of Section 409A and not
exempt from such coverage:
1.
A Participant shall not be treated as having a termination of employment unless
the Participant has a “separation from service” as defined in regulations under,
and for purposes of, Section 409A.

2.
If a Participant is a “specified employee,” as determined under the Company’s
policy for determining specified employees on the date of a “separation from
service,” all payments under this Award Agreement that would otherwise be paid
or provided during the first six (6) months following such separation from
service (other than payments, benefits, or reimbursements that are treated as
separation pay under Section 1.409A-1(b)(9)(v) of the Treasury Regulations,
short-term deferrals under Section 1.409A-1(b)(4) of the Treasury Regulations or
other payments exempted under the Treasury Regulations for Section 409A) shall
be accumulated through and paid or provided as soon as practicable following the
six (6) month anniversary of such separation from service but not later than the
end of the taxable year in which the six (6) month anniversary occurs.
Notwithstanding the foregoing, payments delayed pursuant to this paragraph shall
commence as soon as practicable following the date of death of the Participant
prior to the end of the 6 month period but in no event later than ninety (90)
days following the date of death.

3.
Unless otherwise provided for in an arrangement or plan providing an employer
severance benefit and notwithstanding any other provision of this Award
Agreement, if the Participant is required to execute, submit and not revoke a
release of claims against the Company in order to receive the payment of
benefits hereunder as a result of the terms of an arrangement or plan providing
an employer severance benefit and the period in which to execute, submit and not
revoke the release begins in a first taxable year and ends in a second taxable
year, any payment to which the Participant would be entitled hereunder will be
paid in the second taxable year, but no later than the end of the payment period
specified in this Award Agreement.








6



--------------------------------------------------------------------------------




SECTION THREE - TRANSFER OF AWARD
The Performance Shares are not transferable during the life of the Participant.
Only the Participant shall have the right to receive payout of the Award, unless
the Participant is deceased, at which time the payout may be paid to the
Participant's beneficiary (as designated under Article 15 of the Plan), or
pursuant to the Participant’s will or the laws of descent and distribution.
I acknowledge receipt of this Performance Share Award and I accept and agree
with the terms and conditions stated above.








________________________________
         (Signature of Participant)


                            
________________________________
(Date)







7

